DETAILED ACTION
This office action is responsive to application 17/735,347 filed on May 3, 2022.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on May 3, 2022 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0353677) in view of Muramatsu (US 2008/0117321).

	Consider claim 1, Kim teaches:
	A device (figures 3 and 4A) comprising: 
	a plurality of pixels arranged in rows and columns (see pixel array, 310, figure 3, paragraph 0077); 
	a plurality of column lines (see figure 3), each of the plurality of column lines being coupled to a respective column of pixels of the plurality of pixels (310, see figure 3); and 
	circuitry comprising a plurality of analog-to-digital converters, at least one of the plurality of analog-to-digital converters being coupled to at least two column lines of the plurality of column lines (As shown in figure 3, each two adjacent column lines are connected to a single A/D converter, paragraph 0075.), 
	wherein the at least one of the plurality of analog-to-digital converters comprises a comparator (see figure 4A) configured to compare a reference signal (VRAMP) with a pixel signal (VPIXEL1, VPIXEL2) provided to the comparator through one of the at least two column lines (i.e. through each of two adjacent column lines, see paragraph 0094), and 
	wherein the comparator comprises: 
	a first switch (S1) configured to receive a first pixel signal (VPIXEL2) provided through a first column line of the at least two column lines (see figure 4A, paragraphs 0094 and 0096); 
	a second switch (S2) configured to receive a second pixel signal (VPIXEL1) provided through a second column line of the at least two column lines (see figure 4A, paragraphs 0094 and 0096); and 
	a third switch (S4) configured to receive the reference signal (VRAMP, see figure 4A, paragraphs 0094 and 0096).
	However, Kim does not explicitly teach that the first, second and third switches are transistors.
	Muramatsu similarly teaches a device (figure 7) having a pixel array (11, paragraph 0052), wherein adjacent columns signal lines (e.g. V0, V1, paragraph 0054) of the pixel array (11) are connected to a comparator (switching circuit unit, 24, comparator, 13, paragraph 0053) including switches (see 24 of figure 7) for receiving signals for the comparator (see figure 7, paragraph 0053).
	However, Muramatsu additionally teaches using transistors (N-channel transistors, 41, 42, figure 8) for the switches (i.e. of the switching circuit unit, 24, paragraphs 0060 and 0061).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use transistors as taught by Muramatsu for the first, second and third switches taught by Kim as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the selective transfer of the first pixel signal, second pixel signal and reference signal.

	Consider claim 3, and as applied to claim 1 above, Kim further teaches that each of the plurality of analog-to-digital converters is coupled to at least two respective column lines of the plurality of column lines (i.e. to two column lines as shown in figure 3).

	Consider claim 5, and as applied to claim 1 above, Kim further teaches that the circuitry is configured to vary the reference signal over time (VRAMP, see figure 4B, paragraphs 0094 and 0088).

	Consider claim 11, Kim teaches:
	A device (figures 3 and 4A) comprising: 
	a pixel area comprising a plurality of pixel lines (see pixel array, 310, figure 3, paragraph 0077) comprising: 
	a first pixel line coupled to a first plurality of pixels and a second pixel line coupled to a second plurality of pixels (i.e. two adjacent column pixel lines in figure 3); and 
	circuitry comprising an analog-to-digital converter coupled to the first pixel line and to the second pixel line (As shown in figure 3, each two adjacent column lines are connected to a single A/D converter, paragraph 0075.), 
	wherein the analog-to-digital converter comprises a comparator (see figure 4A) configured to compare a reference signal (VRAMP) with a pixel signal (VPIXEL1, VPIXEL2) provided to the comparator through the first pixel line and the second pixel line (i.e. through each of two adjacent column lines, see paragraph 0094), and 
	wherein the comparator comprises: 
	a first switch (S1) configured to receive a first pixel signal (VPIXEL2) provided through a first pixel line (see figure 4A, paragraphs 0094 and 0096); 
	a second switch (S2) configured to receive a second pixel signal (VPIXEL1) provided through a second pixel line (see figure 4A, paragraphs 0094 and 0096); and 
	a third switch (S4) configured to receive the reference signal (VRAMP, see figure 4A, paragraphs 0094 and 0096).
	However, Kim does not explicitly teach that the first, second and third switches are transistors.
	Muramatsu similarly teaches a device (figure 7) having a pixel array (11, paragraph 0052), wherein adjacent columns signal lines (e.g. V0, V1, paragraph 0054) of the pixel array (11) are connected to a comparator (switching circuit unit, 24, comparator, 13, paragraph 0053) including switches (see 24 of figure 7) for receiving signals for the comparator (see figure 7, paragraph 0053).
	However, Muramatsu additionally teaches using transistors (N-channel transistors, 41, 42, figure 8) for the switches (i.e. of the switching circuit unit, 24, paragraphs 0060 and 0061).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use transistors as taught by Muramatsu for the first, second and third switches taught by Kim as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the selective transfer of the first pixel signal, second pixel signal and reference signal.

	Consider claim 13, and as applied to claim 11 above, Kim further teaches that each of the plurality of analog-to-digital converters is coupled to at least two respective column lines of the plurality of column lines (i.e. to two column lines as shown in figure 3).

	Consider claim 15, and as applied to claim 11 above, Kim further teaches that the circuitry is configured to vary the reference signal over time (VRAMP, see figure 4B, paragraphs 0094 and 0088).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0353677) in view of Muramatsu (US 2008/0117321), as applied to claims 1 and 11 above, and further in view of Choi et al. (US 2016/0119522).

	Consider claims 4 and 14, and as applied to claims 1 and 11 above, the combination of Kim and Muramatsu does not explicitly teach that the circuitry is configured to drive at least two rows of pixels of the plurality of pixels simultaneously.
	Choi et al. similarly teaches a solid-state imaging apparatus (figure 1) comprising a pixel array (100) and an ADC (200, paragraphs 0077, 0078 and 0080).
	However, Choi et al. additionally teaches that circuitry (paragraphs 0104-0106) is configured to drive at least two rows of pixels of the plurality of pixels simultaneously (e.g. through global reset (RST1) and global transfer (TX) operations, figure 5, paragraph 0068).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuitry taught by the combination of Kim and Muramatsu be configured to drive at least two rows of pixels of the plurality of pixels simultaneously as taught by Choi et al. for the benefit of enabling rows of the pixel array to have a common exposure period (see figure 5 and paragraph 0068 of Choi et al.).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0353677) in view of Muramatsu (US 2008/0117321), as applied to claims 1 and 11 above, and further in view of Ebihara (US 2009/0303362).

	Consider claims 10 and 20, and as applied to claims 1 and 11 above, the combination of Kim and Muramatsu does not explicitly teach that the device is mounted on a vehicle.
	Ebihara similarly teaches an image sensor (see figure 3, paragraphs 0127-0129), and further teaches that the image sensor is mounted on a vehicle (“Such CMOS image sensors are widely used as image-capture devices in image-capture apparatuses, such as digital cameras, camcorders, monitor cameras, and vehicle-mounted cameras.” Paragraph 0012).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device taught by the combination of Kim and Muramatsu be mounted on a vehicle as taught by Ebihara as this only involves combining prior art elements according to known methods to yield predictable results such as enabling image capture of the exterior and/or interior of the vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9-11, 16, 19, 21, 22 and 24-26 of U.S. Patent No. 11,368,644 in view of Kim (US 2017/0353677). 

	Consider claim 1, Claim 1 of US 11,368,644 teaches (in parentheses):
	A device comprising (“A solid-state imaging apparatus comprising”): 
	a plurality of pixels arranged in rows and columns (“a pixel area comprising: a plurality of pixels arranged in rows and columns”); 
	a plurality of column lines, each of the plurality of column lines being coupled to a respective column of pixels of the plurality of pixels (“a plurality of column lines, each of the plurality of column lines being coupled to a respective column of pixels of the plurality of pixels”); and 
	circuitry comprising a plurality of analog-to-digital converters, at least one of the plurality of analog-to-digital converters being coupled to at least two column lines of the plurality of column lines, wherein the at least one of the plurality of analog-to-digital converters comprises a comparator configured to compare a reference signal with a pixel signal provided to the comparator through one of the at least two column lines, and wherein the comparator comprises (“circuitry comprising a plurality of successive approximation analog-to-digital converters (SARADC), at least one of the plurality of SARADCs being coupled to at least two column lines of the plurality of column lines, wherein the at least one of the plurality of SARADCs comprises a comparator configured to compare a reference signal with a pixel signal provided to the comparator through one of the at least two column lines, and wherein the comparator comprises”): 
	a first transistor configured to receive a first pixel signal (“a first transistor configured to receive a first pixel signal”); 
	a second transistor configured to receive a second pixel signal (“a second transistor configured to receive a second pixel signal”); and 
	a third transistor configured to receive the reference signal (“a third transistor configured to receive the reference signal”).
	However, Claim 1 of US 11,368,644 does not explicitly teach that the first pixel signal is provided through a first pixel line of the at least two column lines and the second pixel signal is provided through a second column line of the at least two column lines.
	Kim similarly teaches:
	A device (figures 3 and 4A) comprising: 
	a plurality of pixels arranged in rows and columns (see pixel array, 310, figure 3, paragraph 0077); 
	a plurality of column lines (see figure 3), each of the plurality of column lines being coupled to a respective column of pixels of the plurality of pixels (310, see figure 3); and 
	circuitry comprising a plurality of analog-to-digital converters, at least one of the plurality of analog-to-digital converters being coupled to at least two column lines of the plurality of column lines (As shown in figure 3, each two adjacent column lines are connected to a single A/D converter, paragraph 0075.), 
	wherein the at least one of the plurality of analog-to-digital converters comprises a comparator (see figure 4A) configured to compare a reference signal (VRAMP) with a pixel signal (VPIXEL1, VPIXEL2) provided to the comparator through one of the at least two column lines (i.e. through each of two adjacent column lines, see paragraph 0094). 
	However, Kim additionally teaches that the comparator comprises: 
	a first switch (S1) configured to receive a first pixel signal (VPIXEL2) provided through a first column line of the at least two column lines (see figure 4A, paragraphs 0094 and 0096); and
	a second switch (S2) configured to receive a second pixel signal (VPIXEL1) provided through a second column line of the at least two column lines (see figure 4A, paragraphs 0094 and 0096).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel signals taught by claim 1 of US 11,368,644 be provided through first and second pixel lines, respectively, as taught by Kim for the benefit of reducing chip area and power consumption while improving noise characteristics (Kim, paragraph 0009).

	Consider claim 3, Claim 2 of US 11,368,644 further teaches that each of the plurality of analog-to-digital converters is coupled to at least two respective column lines of the plurality of column lines (“each of the plurality of SARADCs is coupled to at least two respective column lines of the plurality of column lines”).

	Consider claim 4, Claim 4 of US 11,368,644 further teaches that the circuitry is configured to drive at least two rows of pixels of the plurality of pixels simultaneously (“the circuitry is configured to drive at least two rows of pixels of the plurality of pixels simultaneously”).

	Consider claim 5, Claim 6 of US 11,368,644 further teaches that the circuitry is configured to vary the reference signal over time (“the circuitry is configured to vary the reference signal over time”).

	Consider claim 6, Claim 7 of US 11,368,644 further teaches that the circuitry is configured to vary, during a predefined time slot, the reference signal until a least significant bit (LSB) is generated based on the pixel signal (“the circuitry is configured to vary, during a predefined time slot, the reference signal until a least significant bit (LSB) is generated based on the pixel signal”).

	Consider claim 7, Claims 9 and 10 of US 11,368,644 further teach the comparator further comprises: a first switch coupled to a source and a drain of the first transistor; a second switch coupled to a source and a drain of the second transistor (“the comparator further comprises: a first switch coupled to a source and a drain of the first transistor; and a second switch coupled to a source and a drain of the second transistor”); a third switch coupled to the first switch; and a fourth switch coupled to the second switch (“a third switch coupled to the first switch; and a fourth switch coupled to the second switch”).

	Consider claim 8, Claim 11 of US 11,368,644 further teaches that the first switch is configured to receive a first control signal and the third switch is configured to receive an inversion signal of the first control signal; and wherein the second switch is configured to receive a second control signal and the fourth switch is configured to receive an inversion signal of the second control signal (“the first switch is configured to receive a first control signal and the third switch is configured to receive an inversion signal of the first control signal; and the second switch is configured to receive a second control signal and the fourth switch is configured to receive an inversion signal of the second control signal”).

	Consider claim 11, Claim 16 of US 11,368,644 teaches (in parentheses):
	A device comprising (“A solid-state imaging apparatus comprising:”): 
	a pixel area comprising a plurality of pixel lines comprising (“a pixel area comprising a plurality of pixel lines comprising”): 
	a first pixel line coupled to a first plurality of pixels and a second pixel line coupled to a second plurality of pixels (“a first pixel line coupled to a first plurality of pixels and a second pixel line coupled to a second plurality of pixels”); and 
	circuitry comprising an analog-to-digital converter coupled to the first pixel line and to the second pixel line, wherein the analog-to-digital converter comprises a comparator configured to compare a reference signal with a pixel signal provided to the comparator through one of the first pixel line and the second pixel line, and wherein the comparator comprises (“circuitry comprising a successive approximation analog-to-digital converter (SARADC) coupled to the first pixel line and to the second pixel line, wherein the SARADC comprises a comparator configured to compare a reference signal with a pixel signal provided to the comparator through one of the first pixel line and the second pixel line, and wherein the comparator comprises”): 
	a first transistor configured to receive a first pixel signal (“a first transistor configured to receive a first pixel signal”); 
	a second transistor configured to receive a second pixel signal (“a second transistor configured to receive a second pixel signal”); and 
	a third transistor configured to receive the reference signal (“a third transistor configured to receive the reference signal”).
	However, Claim 16 of US 11,368,644 does not explicitly teach that the first pixel signal is provided through the first pixel line and the second pixel signal is provided through the second pixel line.
	Kim similarly teaches:
	A device (figures 3 and 4A) comprising: 
	a plurality of pixels arranged in rows and columns (see pixel array, 310, figure 3, paragraph 0077); 
	a plurality of column lines (see figure 3), each of the plurality of column lines being coupled to a respective column of pixels of the plurality of pixels (310, see figure 3); and 
	circuitry comprising a plurality of analog-to-digital converters, at least one of the plurality of analog-to-digital converters being coupled to at least two column lines of the plurality of column lines (As shown in figure 3, each two adjacent column lines are connected to a single A/D converter, paragraph 0075.), 
	wherein the at least one of the plurality of analog-to-digital converters comprises a comparator (see figure 4A) configured to compare a reference signal (VRAMP) with a pixel signal (VPIXEL1, VPIXEL2) provided to the comparator through one of the at least two column lines (i.e. through each of two adjacent column lines, see paragraph 0094). 
	However, Kim additionally teaches that the comparator comprises: 
	a first switch (S1) configured to receive a first pixel signal (VPIXEL2) provided through a first column line of the at least two column lines (see figure 4A, paragraphs 0094 and 0096); and
	a second switch (S2) configured to receive a second pixel signal (VPIXEL1) provided through a second column line of the at least two column lines (see figure 4A, paragraphs 0094 and 0096).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel signals taught by claim 16 of US 11,368,644 be provided through first and second pixel lines, respectively, as taught by Kim for the benefit of reducing chip area and power consumption while improving noise characteristics (Kim, paragraph 0009).

	Consider claim 13, Claim 16 of US 11,368,644 further teaches that each of the plurality of analog-to-digital converters is coupled to at least two respective column lines of the plurality of column lines (“a successive approximation analog-to-digital converter (SARADC) coupled to the first pixel line and to the second pixel line”).

	Consider claim 14, Claim 19 of US 11,368,644 further teaches that the circuitry is configured to drive at least two rows of pixels of the plurality of pixels simultaneously (“the circuitry is configured to drive at least two rows of the rows of pixels simultaneously”).

	Consider claim 15, Claim 21 of US 11,368,644 further teaches that the circuitry is configured to vary the reference signal over time (“the circuitry is configured to vary the reference signal over time”).

	Consider claim 16, Claim 22 of US 11,368,644 further teaches that the circuitry is configured to vary, during a predefined time slot, the reference signal until a least significant bit (LSB) is generated based on the pixel signal (“the circuitry is configured to vary, during a predefined time slot, the reference signal until a least significant bit (LSB) is generated based on the pixel signal”).

	Consider claim 17, Claims 24 and 25 of US 11,368,644 further teach the comparator further comprises: a first switch coupled to a source and a drain of the first transistor; a second switch coupled to a source and a drain of the second transistor (“the comparator further comprises: a first switch coupled to a source and a drain of the first transistor; and a second switch coupled to a source and a drain of the second transistor”); a third switch coupled to the first switch; and a fourth switch coupled to the second switch (“a third switch coupled to the first switch; and a fourth switch coupled to the second switch”).

	Consider claim 18, Claim 26 of US 11,368,644 further teaches that the first switch is configured to receive a first control signal and the third switch is configured to receive an inversion signal of the first control signal; and wherein the second switch is configured to receive a second control signal and the fourth switch is configured to receive an inversion signal of the second control signal (“the first switch is configured to receive a first control signal and the third switch is configured to receive an inversion signal of the first control signal; and the second switch is configured to receive a second control signal and the fourth switch is configured to receive an inversion signal of the second control signal”).

Claims 2, 9, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,368,644 in view of Kim (US 2017/0353677), as applied to claims 1 and 11 above, and further in view of Vyas et al. (US 2016/0204789) and claims 15 and 30 of US 11,368,644.

	Consider claim 2, the combination of claim 1 of US 11,368,644 and Kim does not explicitly teach that the at least one of the plurality of analog-to-digital converters comprises successive approximation register logic circuitry coupled to the comparator.
	Vyas et al. similarly teaches a successive approximation register analog-to-digital converter (figure 3, paragraph 0021), and further teaches that the analog-to-digital converter (figure 3) comprises successive approximation register logic circuitry (SAR controller, 306) coupled to the comparator (comparator, 302, paragraph 0022, see figure 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one of the plurality of analog-to-digital converters taught by the combination of claim 1 of US 11,368,644 and Kim comprise successive approximation register logic circuitry coupled to the comparator as taught by Vyas et al. for the benefit of enabling the optimal balancing of various ADC performance and/or device metrics (Vyas et al., paragraph 0011).

	Consider claim 9, claim 15 of US 11,368,644 teaches the plurality of analog-to-digital converters comprises a first analog-to- digital converter and a second analog-to-digital converter, and wherein the circuitry is configured to provide a first reference signal to the first analog-to-digital converter and a second reference signal to the second analog-to- digital converter, the second reference signal being different from the first reference signal (“the plurality of SARADCs comprises a first SARADC and a second SARADC, wherein the circuitry is configured to provide a first reference signal to the first SARADC and a second reference signal to the second SARADC, the second reference signal being different from the first reference signal”).

	Consider claim 12, the combination of claim 16 of US 11,368,644 and Kim does not explicitly teach that the at least one of the plurality of analog-to-digital converters comprises successive approximation register logic circuitry coupled to the comparator.
	Vyas et al. similarly teaches a successive approximation register analog-to-digital converter (figure 3, paragraph 0021), and further teaches that the analog-to-digital converter (figure 3) comprises successive approximation register logic circuitry (SAR controller, 306) coupled to the comparator (comparator, 302, paragraph 0022, see figure 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one of the plurality of analog-to-digital converters taught by the combination of claim 16 of US 11,368,644 and Kim comprise successive approximation register logic circuitry coupled to the comparator as taught by Vyas et al. for the benefit of enabling the optimal balancing of various ADC performance and/or device metrics (Vyas et al., paragraph 0011).

	Consider claim 19, claim 30 of US 11,368,644 teaches the analog-to- digital converter comprises a first analog-to-digital converter and a second analog-to-digital converter, and wherein the circuitry is configured to provide a first reference signal to the first analog-to-digital converter and a second reference signal to the second analog-to- digital converter, the second reference signal being different from the first reference signal (“the SARADC is a first SARADC, and wherein: the plurality of pixel lines further comprise a third pixel line coupled to a third plurality of pixels and a fourth pixel line coupled to a fourth plurality of pixels, the circuitry further comprises a second SARADC coupled to the third pixel line and to the fourth pixel line, and the circuitry is configured to provide a first reference signal to the first SARADC and a second reference signal to the second SARADC, the second reference signal being different from the first reference signal”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696